IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
CINDY LYNN COBURN, CASE NO. 1:18 CV 668
Plaintiff, JUDGE DONALD C. NUGENT
v.

NANCY A. BERR YHILL,
Acting Commissioner
of Social Security,

MEMORANDUM OPINION

Defendant. AND ORDER

This matter is before the Court upon the Report and Recommendation of Magistrate
Judge Jonathan D. Greenberg (ECF #21). On March 23, 2018, Plaintiff, Ms. Cindy Lynn Coburn,
filed her Complaint (ECF #1) challenging the final decision of the Defendant, Nancy A.
Berryhill, Acting Commissioner of Social Security (“Commissioner”), denying her application
for Period of Disability and Disability Insurance Benefits under Title II of the Social Security
Act, 42 U.S.C. §§ 416(i), 423, 1381. Pursuant to Local Rule 72.2(b), the case was referred to

Magistrate Judge Greenberg.

On March 5, 2019, the Magistrate Judge issued his Report and Recommendation. The
Magistrate Judge found the Commissioner’s decision denying the Plaintiffs application for
Period of Disability and Disability Insurance Benefits failed to evaluate objective medical
evidence and explain the conclusion for denial. The Magistrate Judge recommends the
Commissioner’s decision be vacated and the case remanded. Objections to the Report and

Recommendation were to be filed within 14 days of service. No objections were filed.
Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a report
and recommendation of a magistrate judge, the district court reviews the case de novo. FED. R.

Civ. P. 72(b) states:

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections have been
made; it does not indicate the appropriate standard of review for those reports to which no
objections have been properly made. The Advisory Committee on Civil Rules commented on a
district court’s review of unopposed reports by magistrate judges. Regarding subsection (b) of
72, the advisory committee stated: “When no timely objection is filed, the court need only satisfy
that there is no clear error on the face of the record to accept the recommendation.” FED. R. CIv.

P. 72 advisory committee’s notes (citation omitted).

The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It does not
appear that Congress intended to require district court review of a magistrate judge’s factual or
legal conclusions, under a de novo or any other standard, when neither party objects to those

findings.”
Conclusion

The Court has carefully reviewed the Report and Recommendation and agrees with the
findings set forth therein. The Report and Recommendations of Magistrate Judge Greenberg
(ECF #21) is ADOPTED. The decision of the Commissioner denying Plaintiff's application for
Period of Disability and Disability Insurance Benefits is VACATED and the case REMANDED

for further consideration.

IT IS SO ORDERED. tbull (. lg ut
DONALD C. NUGENC
DATED: Ws 22, Z01%

United States District Judge
